DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 6, 7, 8 are objected to because of the following informalities:  
Claim 1 line 6 should be “the capacitance touch sensor” because it refers back to claim 1 line 4.
Claim 2 “the capacitive touch sensor”.
It should be “the capacitance touch sensor” because it refers back to claim 1 line 4. 
Claims 6, 7, 8 have same issues.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15, 21 - 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites "the number L of the transmission electrodes is changed according to time."
Applicant does not point out support for amended language. 
Specification page 3 in summary of the invention recites “a set of the transmission electrodes and the reception electrodes of the uplink signals is changed according to time”.
Amended language is different from specification disclosure. 
Therefore, claim 1 raises new matter issue. 
Newly add claim 21 has same issue. 
Claims 2 – 15 have same issue because of claim dependency. 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)
Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
Claim 21 recites “A sensor controller, comprising;”.
Applicant does not point out support for new claim 21. 
Specification [0007] discloses “Therefore, a sensor controller is disclosed in Japanese Patent Laid-Open No. 2019-091142”.
[0008] However, in Patent Document 1, a function of generating the cancel signal and a function of selectively transmitting two types of signals are additionally required, which complicates the signal processing executed by the sensor controller. Therefore, the technique disclosed in Patent Document 1 still has room for improvement in terms of simplification of functions.
Specification disclose the term “a sensor controller” as prior art. 
Specification does not disclose claim 21. 
Therefore, claim 21 raises new matter issue. 
 Claims 22 – 24 have same issue because of claim dependency. 

Further, claim 1 recites “N is an integer equal to or greater than 2”.
Claim 1 recites “L sensor electrodes satisfying 1 < L < N”.
However, claim does not define variable L is integer or not. 
Examiner suggests applicant clarify in a later filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “wherein the two or more pen electrodes include
	a first electrode …..
	a second electrode …..
an electrode electrically connected to the first electrode and the second electrode.”
“a first electrode”, “a second electrode” and “an electrode” are three electrodes.
Claim is unclear how “two electrodes include  
a first electrode …..
	a second electrode …..
an electrode electrically connected to the first electrode and the second electrode.”
Therefore, claim boundary is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 – 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites “The position detection system according to claim 21”.
Claim 22 depends on claim 21. 
Claim 21 recites “A sensor controller, comprising:”.
Claim 22 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claims 23 – 24 have same issue. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Publication 20180046272 A1) in view of Kadowaki et al. (U.S. Patent Publication 20190146602 A1, Filed: 11/14/2017) in view of Park et al. (U.S. Patent Publication 20190163320 A1, Assignee: Samsung, Filed: 8/3/2017).
Regarding claim 1, Hara discloses “A position detection system (Fig 1, combine 2 and 3) comprising: 
an electronic pen (Fig 1, stylus 2) including at least one pen electrode (Fig. 1, [0048] “electrode 21”); and 
a sensor control circuit (Fig 1, sensor controller 31) that is connected to a capacitance touch sensor (Fig 1, [0048] “the capacitance in a sensor 30”) in including N (N is an integer equal to or greater than 2) sensor electrodes ([0057] “As illustrated in FIG. 3, the sensor 30 is configured so that a plurality of linear electrodes 30X and a plurality of linear electrodes 30Y are arranged in a matrix fashion, and the sensor 30 is capacitively coupled with the stylus 2 by these linear electrodes 30X and 30Y. The sensor 30 is used not only to detect the stylus 2 but also to detect fingers. Also, the sensor controller 31 is configured to include a transmitting section 60, a selecting section 40, a receiving section 50, a logic section 70, and a memory control unit (MCU) 80.”) and that controls transmission of uplink signals through the capacitive touch sensor, (Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21)
Hara does not disclose “wherein the sensor control circuit selects L sensor electrodes satisfying 1 < L < N as transmission electrodes from the N sensor electrodes, and 
the number L of the transmission electrodes is changed according to time”.  
Kadowaki discloses “wherein the sensor control circuit selects L sensor electrodes satisfying 1 < L < N as transmission electrodes from the N sensor electrodes,” ([0047] “The uplink signal US sent out from the sensor electrode group 12 is transmitted to the detection unit 41 through the capacitance C.sub.pen.sub._.sub.tip and the pen tip electrodes. The capacitance C.sub.pen.sub._.sub.tip is formed not only when the pen tip of the stylus 2 and the panel surface 1a are in contact with each other, but is also formed even when there is some distance between them. Therefore, the stylus 2 can receive the uplink signal US even in a state in which the pen tip is separated from the panel surface 1a (hover state). The sensor controller 13 uses this configuration to detect the stylus 2 before the stylus 2 touches the panel surface 1a. A position P illustrated in FIG. 1 indicates the position of the stylus 2 in the hover state detected in this way.” [0069] “Returning to FIG. 3, the reception unit 54 is a circuit that receives the pen signal DS transmitted from the stylus 2 and the finger detection signal FDS transmitted from the transmission unit 52 based on the control signal ctrl_r of the logic unit 51. Specifically, the reception unit 54 includes an amplification circuit 70, a detection circuit 71, and an analog-digital (AD) converter 72.” [0079] – [0083])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitted circuit by Kadowaki into device of Hara.  The suggestion/motivation would have been to improve efficiency. (Kadowaki: [0011])
Kadowaki and Hara do not disclose “the number L of the transmission electrodes is changed according to time”.
Park discloses “the number L of the transmission electrodes is changed according to time”. (Figs 8 - 10, [0052] [0083] – [0088] [0104])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Park into device of Hara and Kadowaki.  The suggestion/motivation would have been to save power. (Park: [0083])
Regarding claim 2, Hara, Kadowaki and Park disclose “wherein the sensor control circuit selects the sensor electrodes as the transmission electrodes to cover at least a part of a contact region between a human body and the capacitive touch sensor”.  (Hara [0052] [0054] [0060]) 
Regarding claim 3, Hara, Kadowaki and Park disclose “wherein the sensor control circuit classifies the N sensor electrodes into G (G is an integer equal to or greater than 2) groups and selects, as the transmission electrodes, (Kadowaki [0083] [0085] [0086]) the L sensor electrodes belonging to one or more of the G groups selected in turn according to time.  (Hara [0052] [0054] [0057] [0060])
Regarding claim 4, Hara, Kadowaki and Park disclose “wherein the sensor control circuit divides two or more sensor electrodes positioned in the contact region to different groups of the G groups, respectively”.  (Kadowaki [0041] – [0045]) 
Regarding claim 5, Hara, Kadowaki and Park disclose wherein the sensor control circuit classifies K sensor electrodes satisfying L < K < N among the N sensor electrodes into G (G is an integer equal to or greater than 2) groups (Hara [0052] [0054] [0057] [0060]) and selects, as the transmission electrodes, the L sensor electrodes belonging to one or more of the G groups selected in turn according to time.  (Kadowaki [0041] – [0045])  
Regarding claim 6, Hara, Kadowaki and Park disclose “wherein the capacitive touch sensor is a mutual-capacitance sensor, the N sensor electrodes are line electrodes extending in one direction and arranged at equal intervals, and the K sensor electrodes are arranged in a line in or near the contact region”.  (Hara Fig 1, [0048] “the capacitance in a sensor 30” [0052] [0053])
Regarding claim 7, Hara, Kadowaki and Park disclose “wherein the capacitive touch sensor is a self-capacitance sensor, the N sensor electrodes are block electrodes arranged in a two-dimensional grid, and the K sensor electrodes are arranged in a line in or near the contact region”.  (Hara Fig 1, [0048] “the capacitance in a sensor 30” [0052] [0053])
Regarding claim 8, Hara, Kadowaki and Park disclose wherein the electronic pen transmits, to the sensor control circuit, a control signal for switching the transmission electrodes of the capacitive touch sensor, and the sensor control circuit switches the transmission electrodes in response to reception of the control signal.  (Kadowaki Fig. 2, [0044] – [0050]) 
Regarding claim 9, Hara, Kadowaki and Park disclose wherein the electronic pen includes two or more pen electrodes, (Hara Fig. 1, [0048] “electrode 21”) and when the electronic pen receives and detects the uplink signals periodically transmitted from the sensor control circuit, the electronic pen selects one of the two or more pen electrodes as a reception electrode in a next detection process according to at least a detection result of the uplink signals in a present detection process.  (Hara Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21 [0056] [0058] [0070] [0071])
Regarding claim 10, Hara, Kadowaki and Park disclose wherein when the uplink signal is not detected of the two or more pen electrodes used as the reception electrode in the present detection process, a different one of the two or more pen electrodes is used as the reception electrode in the next detection process.  (Kadowaki [0046] – [0050])
Regarding claim 11, Hara, Kadowaki and Park disclose wherein when the uplink signal is not detected in the present detection process, the electronic pen transmits a downlink signal generated based on the most recently detected uplink signal.  (Hara Kadowaki [0045] – [0050]) 
Regarding claim 12, Hara, Kadowaki and Park disclose “wherein when the uplink signal is continuously not detected by one of the two or more pen electrodes used as the reception electrode for a predetermined number of detections, a different one of the two or more pen electrodes is used as the reception electrode in the next detection process”.  (Kadowaki [0046] – [0050])
Regarding claim 13, Hara, Kadowaki and Park disclose wherein the electronic pen measures reception levels of the uplink signals while switching between the two or more pen electrodes to be used as the reception electrode, and determines the reception electrode according to the obtained reception levels.  (Hara [0056] [0058] [0078] [0111] [0112]) 
Regarding claim 14, Hara, Kadowaki and Park disclose wherein the electronic pen includes two or more pen electrodes, and the touch control circuit transmits, to the electronic pen, (Hara [0052] – [0054]) a control signal for switching between the two or more pen electrodes to be used as a reception electrode, and the electronic pen switches between the two or more pen electrodes to be used as the reception electrode in response to reception of the control signal. (Kadowaki [0042] – [0045]) 
 Regarding claim 15, Hara, Kadowaki and Park disclose wherein the two or more pen electrodes include a first electrode provided at a pen tip of the electronic pen; (Hara Fig. 1, [0048] “electrode 21”) a second electrode positioned on a rear side of the pen tip; (Kadowaki [0046] – [0049]) and an electrode electrically connected to the first electrode and the second electrode.  (Kadowaki [0046] – [0049])

Claims 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Publication 20180046272 A1) in view of Jang et al. (U.S. Patent Publication 20210124449 A1).
Regarding claim 21, Hara discloses “A sensor controller, comprising: 
a touch sensor (Fig 1, [0048] “the capacitance in a sensor 30”) including electrodes; ([0057] “As illustrated in FIG. 3, the sensor 30 is configured so that a plurality of linear electrodes 30X and a plurality of linear electrodes 30Y are arranged in a matrix fashion, and the sensor 30 is capacitively coupled with the stylus 2 by these linear electrodes 30X and 30Y. The sensor 30 is used not only to detect the stylus 2 but also to detect fingers. Also, the sensor controller 31 is configured to include a transmitting section 60, a selecting section 40, a receiving section 50, a logic section 70, and a memory control unit (MCU) 80.”) and 
a control circuit (Fig 1, sensor controller 31) connected to the touch sensor and controlling a transmission of an uplink signal, (Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21) through one or more of the electrodes, to an external electronic pen, (Fig 1, stylus 2) 
Hara does not disclose “wherein the number of the electrodes transmitting the uplink signal is changed according to time”.  ([0271] “The touch circuit 300 applies a beacon signal BCON which is an uplink signal ULS transmitted to the one or more pens 20 and in which pen driving control information is expressed by change of a voltage level to all or some of the plurality of touch electrodes TE in the beacon transmission time section B corresponding to each uplink transmission time sections ULT, and a signal waveform of the downlink signal DLS which his output from the one or more pens 20 in each downlink transmission time sections DLT can vary depending on the beacon signal BCON”. [014] [0158] [0181] - [0187]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Jang into device of Hara.  The suggestion/motivation would have been to save power. (Jang: [0271])
Regarding claim 22, Hara and Jang disclose “wherein the control circuit, in operation, selects the electrodes transmitting the uplink signal to cover at least a part of a contact region between a human body and the touch sensor”.  (Jang [0181] – [0186] [0140])
Regarding claim 23, Hara and Jang disclose wherein the sensor control circuit divides two or more electrodes positioned in the contact region to different groups, respectively, and selects the electrodes belonging to one or more of the different groups selected in turn according to time.  (Hara [0056] – [0062]) 
Regarding claim 24, Hara and Jang disclose wherein the control circuit, in operation, classifies the electrodes into groups, and selects the electrodes belonging to one or more of the groups selected in turn according to time. (Hara [0056] – [0062]) 

Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Publication 20180046272 A1) in view of Kadowaki et al. (U.S. Patent Publication 20190146602 A1, Filed: 11/14/2017) in view of Uchino et al. (U.S. Patent Publication 20210041975 A1).
Regarding claim 1, Hara discloses “A position detection system (Fig 1, combine 2 and 3) comprising: 
an electronic pen (Fig 1, stylus 2) including at least one pen electrode (Fig. 1, [0048] “electrode 21”); and 
a sensor control circuit (Fig 1, sensor controller 31) that is connected to a capacitance touch sensor (Fig 1, [0048] “the capacitance in a sensor 30”) in including N (N is an integer equal to or greater than 2) sensor electrodes ([0057] “As illustrated in FIG. 3, the sensor 30 is configured so that a plurality of linear electrodes 30X and a plurality of linear electrodes 30Y are arranged in a matrix fashion, and the sensor 30 is capacitively coupled with the stylus 2 by these linear electrodes 30X and 30Y. The sensor 30 is used not only to detect the stylus 2 but also to detect fingers. Also, the sensor controller 31 is configured to include a transmitting section 60, a selecting section 40, a receiving section 50, a logic section 70, and a memory control unit (MCU) 80.”) and that controls transmission of uplink signals through the capacitive touch sensor, (Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21)
Hara does not disclose “wherein the sensor control circuit selects L sensor electrodes satisfying 1 < L < N as transmission electrodes from the N sensor electrodes, and 
the number L of the transmission electrodes is changed according to time”.  
Kadowaki discloses “ “wherein the sensor control circuit selects L sensor electrodes satisfying 1 < L < N as transmission electrodes from the N sensor electrodes,” ([0047] “The uplink signal US sent out from the sensor electrode group 12 is transmitted to the detection unit 41 through the capacitance C.sub.pen.sub._.sub.tip and the pen tip electrodes. The capacitance C.sub.pen.sub._.sub.tip is formed not only when the pen tip of the stylus 2 and the panel surface 1a are in contact with each other, but is also formed even when there is some distance between them. Therefore, the stylus 2 can receive the uplink signal US even in a state in which the pen tip is separated from the panel surface 1a (hover state). The sensor controller 13 uses this configuration to detect the stylus 2 before the stylus 2 touches the panel surface 1a. A position P illustrated in FIG. 1 indicates the position of the stylus 2 in the hover state detected in this way.” [0069] “Returning to FIG. 3, the reception unit 54 is a circuit that receives the pen signal DS transmitted from the stylus 2 and the finger detection signal FDS transmitted from the transmission unit 52 based on the control signal ctrl_r of the logic unit 51. Specifically, the reception unit 54 includes an amplification circuit 70, a detection circuit 71, and an analog-digital (AD) converter 72.” [0079] – [0083])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitted circuit by Kadowaki into device of Hara.  The suggestion/motivation would have been to improve efficiency. (Kadowaki: [0011])
Kadowaki and Hara do not disclose “the number L of the transmission electrodes is changed according to time”.
Uchino discloses “the number L of the transmission electrodes is changed according to time”. ([0038] - [0043])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Park into device of Hara and Kadowaki.  The suggestion/motivation would have been to save power. (Park: [0083])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15, 21 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693